Title: From James Madison to Robert R. Livingston, 27 October 1803
From: Madison, James
To: Livingston, Robert R.


Sir,
Department of State 27th October 1803
One of the inclosed Memorials, respecting claims which are made upon the French Government for bills drawn by its Agents in St Domingo and which remain unpaid, having been presented to the Senate, its subscribers had leave to withdraw it, and with the other, which has never been preferred to Congress, has now been brought before the Executive, with a view to a referrence of the subject to your patronage. It would be superfluous to add any thing to the reflections made by the memorialists themselves upon the injustice and inconvenience, which must result to them from a perseverance on the part of the French Government in its rejection of the Bills, as evidence of the debt, and in the exaction of original proof of the contract and the delivery of the Merchandize for which they were drawn. It is in particular justly observed that in most instances compliance with such a requisition by the parties is impracticable from the very nature of the transactions, and practicable only to the French Government whose officers have the custody of the papers containing the evidence it desires: nor can it be believed that that Government seriously intends to vacate the Bills which, tho’ tainted with fraud in the original parties, have been afterwards regularly and honestly negotiated between others; as such a procedure besides departing from the established custom of mercantile transactions would very much check the credit and circulation of any future similar bills, which its exigencies might require to be issued.
How far it may be justifiable or expedient formally to press all these claims upon the French Government for immediate payment is a consideration to be distinguished from the clear opinion which is entertained of their intrinsic justice. Wherever they originated in compulsory measures practised upon the claimants they are entitled to the full and immediate interposition of their Government: but where the bills have been received by virtue of voluntary contracts whether with the Agents of the French Government or individuals, the receivers, having regard as they must have had, to the degree of credit and punctuality ascribable to that Government, at the period of their speculation, any miscalculation and consequent disappointment ought not to be permitted to embarrass their own Government by binding it to pursue very pointed measures for their relief.
With this distinction, which will find its way into your representations, in such shape as may not convey the inference that either class is absolutely abandoned and even not deemed highly obligatory upon France, these claims are confided to your patronage, in the hope that the French Government will readily see the subject in that point of view, which will constrain it out of regard to its own honor and interest to remove every impediment to their payment, according to the obligations imported by the bills themselves and the law merchant applicable to the suspension, which has taken place.
The papers also inclosed herewith respecting the Schooner Maria, owned by William Lewis, evince that he has sustained a considerable loss, thro the irregular conduct of the Captain of a French National vessel. From the nature of the occurrence and the contents of the accompanying letter to the Minister of the Marine in relation to it, written as represented by Mr Lewis, by the Governor of Tobago to further his claim for redress, it is probable that no great difficulty will be experienced in obtaining due indemnification. I have the honor to be, Sir, With great respect Your most obed. servt.
James Madison
 

   
   RC (NHi: Livingston Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM.



   
   Enclosures not found.



   
   Enclosures not found, but for details of the case, see JM to Lewis, 25 Oct. 1803, and n. 1.


